DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response dated 11/23/2020 has been received and entered.  Claims 1-16 are remaining pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 8-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Applicant’s submitted prior art, Ohmuro et al., US 2016/0349573.
Claim 1 is anticipated by Ohmuro et al. figures 5-6 and accompanying text which discloses an optical member comprising:
. first and second barrier layers (see claim 18, two base films)
. a wavelength conversion layer 15, wherein the wavelength conversion layer includes a matrix and a wavelength conversion material dispersed in the matrix (see claim 18)

. an average value Ave of intensities in a wavelength band of from 570 nm to 600 nm in the emission spectrum and an average value of Gp and Rp would be satisfy the following expression (1): Ave ≤ 0.1*{(Gp+Rp)/2} due to same structure, same material.
Re claim 2, wherein the matrix comprises a resin film (see [0130])
Re claim 3, wherein the matrix can be a pressure- sensitive adhesive (see [0030], [0434]), and that the first/second barrier layer(s) is omitted
Re claim 4, wherein the wavelength conversion material comprises a first wavelength conversion material having a center emission wavelength in the wavelength band ranging from 515 nm to 550 nm (green light) and a second wavelength conversion material having a center emission wavelength in the wavelength band ranging from 605 nm to 650 nm (red light)
Re claim 5, wherein the first wavelength conversion material and the second wavelength conversion material each comprise quantum dots (see [0521])
Re claim 8, Ohmuro et al. also disclose a reflective polarizer 13
Re claim 9, Ohmuro et al. further disclose a low-refractive index layer (e.g. air having a refractive index of 1) between the reflective polarizer and the first barrier layer or the second barrier layer (see fig. 5)
Re claim 10, further comprising at least one prism sheet between the reflective polarizer and the first barrier layer or the second barrier layer (see optical 16 and [0045])

Re claim 12, the optical member further including a backlight unit 31 with a light source 32
Re claim 13, wherein the light source is configured to emit light in a blue to ultraviolet region (see [0046])
Re claims 14-15, further comprising a liquid crystal display apparatus 42, a viewer side polarizing plate 3 (see fig. 5)
Re claim 16, as in claim 1, Ohmuro et al. disclose an optical member 60 comprising a polarizing plate 3, a reflective polarizer 13, a first barrier layer; a wavelength conversion layer; and a second barrier layer (claim 18) as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s submitted prior art, Ohmuro et al., US 2016/0349573.
Re claims 6-7, Ohmuro et al. disclose the claimed invention as described above except for a phosphor as a material for the first and/or second wavelength conversion material.  Ohmuro et al. also disclose the material for those first and/or second wavelength conversion layer can be any and not particularly limited (see [0130]).  Therefore, one skilled in the art would be able to merely find a proper material before the effective filing date of the claimed invention to use a phosphor as a material for first and/or second wavelength conversion layer(s), since it is known in the art to improve color reproducibility.

Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive.
. Applicant’s arguments are as follow:
a. regarding claim 1, Ohmuro fails to disclose an average value Ave as in expression (1) since Ohmuro does not disclose the same Applicant’s material of the conversion layer.
b. re claim 3, Ohmuro’s paragraph [0434] fails to suggest a pressure sensitive adhesive in the matrix of the optical conversion sheet.
c. regarding claims 6-7, Ohmuro’s paragraph [0130] does not disclose the fluorescent material is not particularly limited rather than the material of the optical sheet member. 
. The examiner’s response are as follow:
a. regarding claim 1, the examiner is not convinced by this argument.  Particularly, claims 5-7 recite the wavelength conversion layer material comprising quantum dots and/or phosphor that is the same as Ohmuro’s material (e.g., quantum dots and fluorescent material) as well.  In addition, in response to applicant's argument that the references fail to show certain features of applicant’s conversion material, it is noted that the features upon which applicant relies (i.e., quantum dot with an InP-based core and a particle diameter of 10nm or less) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
b. regarding claim 3, the examiner respectfully disagrees with Applicant’s viewpoint since Ohmuro does disclose an optical conversion sheet being a thermos plastic film that can be a pressure sensitive adhesive as claimed as well (see [0030] and [0434]).
c. regarding claim 6-7,  the examiner, again, respectfully disagrees with Applicant’s viewpoint.  In particular, Ohmuro discloses an optical conversion sheet containing a fluorescent material (see [0016]) in which phosphor is known material for fluorescent material.  One of ordinary skill in the display art would be able to merely find using a known fluorescent phosphor for an optical conversion sheet in a display device.  Accordingly, such the known material would render obvious the alternative using of quantum dots and/or fluorescent material (e.g., phosphor) for an optical conversion layer as claimed.
Accordingly, the rejection of claims 1-16 stand as stated above.       

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
. US 8,982,446 (claim 17), US 8,659,043 (col. 10, ln 65-67) disclose a wavelength conversion material may include of phosphor, quantum dots or the like within a transparent matrix.
. US 4,725.641 discloses a thermoplastic pressure-sensitive adhesive.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297.  The examiner can normally be reached on 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871